Opinion issued April 29, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00644-CR
                              NO. 01-20-00645-CR
                              NO. 01-20-00646-CR
                            ———————————
  IN RE THE STATE OF TEXAS EX REL. KIM OGG, HARRIS COUNTY
                 DISTRICT ATTORNEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, the State of Texas ex rel. Kim Ogg, Harris County District Attorney,

seeks mandamus relief concerning the trial court’s August 28, 2020 order requiring

production of offense reports S-19-07 and NS-20-08 and mapping documents, power

points, or reports prepared by Harris County District Attorney’s Office Investigator
Nathaniel Gates.1 Relator also requested a stay of the trial court’s ruling pending

disposition of this mandamus.

      We deny the petitions. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.2 The stay of the trial court’s August 28, 2020 order is now lifted.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are The State of Texas v. Hodgie Armstrong, cause numbers
      1680891, 1684289, and 1684291, pending in the 228th District Court of Harris
      County, Texas, the Honorable Frank Aguilar presiding.
2
      The relator’s supplemental brief, tendered on December 2, 2020, was filed and
      considered by the Court. The motion for leave to file is dismissed as moot.

                                           2